DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Examiner maintains the Requirement for Unity of Invention but for clarification purposes, a different prior art reference is used to show that Groups I and II do not make a contribution over the prior art.
Applicant's election with traverse of Group I, claims 1-8 and 19, in the reply filed on 09/21/2021 is acknowledged.  The traversal is on the ground(s) that the restriction was based on the claims as originally filed in the PCT Application rather than the proper Article 34 claims, which includes the limitation “wherein the blend prior to spinning has a melt flow index greater than 150”. Accordingly, the prior art (US 2002/0168518 A1) used to show Group I and Group II share a corresponding special technical feature did not teach the melt flow index being greater than 150. The arguments have been considered but are moot in view of the prior art of reference (US 2016/0099408 A1) for the Requirement for Unity of Invention as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
claims 1-8 and 19, drawn to spun microfibers comprising a blend of 70 wt% to 90 wt% polyolefin and 10 wt% to 30 wt% thermoplastic starch, wherein the blend prior to spinning has a melt flow index greater than 150.
Group II, claims 9-18 and 20, drawn to a method for producing spun microfibers comprising a blend of 70 wt% to 90 wt% polyolefin and 10 wt% to 30 wt% thermoplastic starch, wherein the blend prior to spinning has a melt flow index greater than 150.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of microfibers comprising a blend of polyolefin and thermoplastic starch, this technical feature is not a special technical feature as it does not make a contribution over the prior art as demonstrated by Melik et al. US 2013/0099408 A1 (“Melik”).  Melik teaches multicomponent fibers comprising a first component comprising a polypropylene composition having a melt flow rate of from about 100 to 2000 g/10 min and a second component comprising a polymer composition having a melt flow rate lower than the melt flow rate of the first component (abstract). Melik teaches the ratio of the first component to the second component is from about 10:90 to about 90:10, and the diameter of the fibers will typically be from about 5 to about 50 microns (¶ [0006]). Melik teaches the multicomponent fibers are used to produce a spunbond nonwoven woven (¶ [0006]) and are thus spun fibers (¶ [0013]). Additionally, Melik teaches the multicomponent fibers may be staple fibers (¶ [0016]) and that staple fibers may be used in wet-laid processes (¶ [0014]).
Melik teaches suitable thermoplastic polymer compositions for the second component includes starch compositions, among others (¶ [0021]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select thermoplastic starch  
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a ratio of first component to second component wherein the ratio falls within the claimed range, because it would have been choosing ratios between 10:90 to about 90:10, which would have been a choice from a finite number of identified, predictable solutions of a ratio of first component to second component useful in the multicomponent fiber of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising ratios of 10:90 to about 90:10 having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). This would result in a multicomponent fiber comprising 70 wt% to 90 wt% first component (polypropylene composition) and 10 wt% to 30 wt% second component (thermoplastic starch composition).
Melik teaches the claimed invention above but fails to teach the blend prior to spinning having a melt flow index greater than 150. It is reasonable to presume that the melt flow index being greater than 150 is inherent to Melik. Support for said presumption is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
For example, the instant specification recites on page 11, lines 22-24, the melt flow rate for the thermoplastic starch is “close to be negligible” in comparison to the meltblown-grade polyolefin. Additionally, the instant specification recites the melt flow rate of a meltblown-grade polyolefin “can range from 200 to 1550 g/10 min” (page 5, lines 16-19). As described above, Melik teaches multicomponent fibers comprising a first component comprising a polypropylene composition having a melt flow rate of from about 100 to 2000 g/10 min (abstract). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a first component having a melt flow rate that falls within the range of 200 to 1550 g/10 min, because it would have been choosing suitable melt flow rates for the first component, which would have been a choice from a finite number of identified, predictable solutions of a melt flow rate useful in the first component of the multicomponent fiber of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional first components comprising melt flow rates of 100 to 2000 g/10 min having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
As the first component comprises 70 wt% to 90 wt% of the total multicomponent fiber and the first component has a melt flow rate of 200 to 1550 g/10 min, the blend of the first component and second component would inherently have a melt flow rate greater than 150.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the blend prior to spinning has a melt flow index greater than 150” but does not recite the units of the melt flow index. Claim 19 and the instant specification (page 5, line 17) recite units of melt flow index to be g/10 min. As claim 19 contains units for melt flow index but claim 1 
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-8 and 19 are rejected for being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melik et al. US 2013/0099408 A1 (“Melik”).
Regarding claims 1 and 5, Melik teaches nonwoven webs comprising multicomponent fibers that enables the nonwoven web to possess high extensibility and softness (¶ [0005]). Melik teaches the multicomponent fibers comprise a first component comprising a polypropylene composition having a melt flow rate of from about 100 to 2000 g/10 min and a second component comprising a polymer 
Melik teaches suitable thermoplastic polymer compositions for the second component includes starch compositions, among others (¶ [0021]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select thermoplastic starch compositions for the second component, because it would have been choosing a specific material suitable as the second component, which would have been a choice from a finite number of identified, predictable solutions of a thermoplastic polymer useful as the second component in the multicomponent fibers of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising thermoplastic polymers having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a ratio of first component to second component wherein the ratio falls within the claimed range, because it would have been choosing ratios between 10:90 to about 90:10, which would have been a choice from a finite number of identified, predictable solutions of a ratio of first component to second component useful in the multicomponent fiber of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising ratios of 10:90 to about 90:10 having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a 
Melik teaches the claimed invention above but fails to teach the blend prior to spinning having a melt flow index greater than 150. It is reasonable to presume that the melt flow index being greater than 150 is inherent to Melik. Support for said presumption is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
For example, the instant specification recites on page 11, lines 22-24, the melt flow rate for the thermoplastic starch is “close to be negligible” in comparison to the meltblown-grad polyolefin. Additionally, the instant specification recites the melt flow rate of a meltblown-grade polyolefin “can range from 200 to 1550 g/10 min” (page 5, lines 16-19). As described above, Melik teaches multicomponent fibers comprising a first component comprising a polypropylene composition having a melt flow rate of from about 100 to 2000 g/10 min (abstract). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a first component having a melt flow rate that falls within the range of 200 to 1550 g/10 min, because it would have been choosing suitable melt flow rates for the first component, which would have been a choice from a finite number of identified, predictable solutions of a melt flow rate useful in the first component of the multicomponent fiber of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional first components comprising melt flow rates of 100 to 2000 g/10 min having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
As the first component comprises 70 wt% to 90 wt% of the total multicomponent fiber and the first component has a melt flow rate of 200 to 1550 g/10 min, the blend of the first component and second component would inherently have a melt flow rate greater than 150.
Regarding claim 2, Melik teaches the nonwoven web of claim 1, as described above. Melik teaches the multicomponent fibers may be staple fibers, among other types (¶ [0016]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the multicomponent fibers staple fibers, because it would have been choosing a specific type of fiber for the multicomponent fiber, which would have been a choice from a finite number of identified, predictable solutions of the multicomponent fiber of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional types of multicomponent fibers having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 3, Melik teaches the nonwoven web of claim 1, as described above. Melik teaches the polymer composition and polypropylene composition may optionally include an additional ingredient, wherein the additional ingredient may be surfactants, among others (¶ [0023]-[0024]). 
Therefore, 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select surfactants, because it would have been choosing a specific additional ingredient, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the additional ingredient in the multicomponent fiber of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising additional ingredients having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 19, Melik teaches the nonwoven web of claim 1, as described above. As discussed above, Melik teaches the multicomponent fibers comprise a first component comprising a polypropylene composition having a melt flow rate of from about 100 to 2000 g/10 min (abstract). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a polypropylene composition having a melt flow rate of 1550 g/10 min, because it would have been choosing suitable melt flow rates for the first component, which would have been a choice from a finite number of identified, predictable solutions of a melt flow rate useful in the first component of the multicomponent fiber of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional first components comprising melt flow rates of 100 to 2000 g/10 min having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Melik teaches the claimed invention above but fails to teach the blend prior to spinning having a melt flow index greater than 150. It is reasonable to presume that the melt flow index being greater than 150 is inherent to Melik. Support for said presumption is found in the use of like materials which 
For example, the instant specification recites on page 11, lines 22-24, the melt flow rate for the thermoplastic starch is “close to be negligible” in comparison to the meltblown-grad polyolefin. Additionally, the instant specification recites the melt flow rate of a meltblown-grade polyolefin “can range from 200 to 1550 g/10 min” (page 5, lines 16-19). 
As the first component comprises 70 wt% to 90 wt% of the total multicomponent fiber and the first component has a melt flow rate of 1550 g/10 min, the blend of the first component and second component would inherently have a melt flow rate greater than 300.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melik et al. US 2013/0099408 A1 (“Melik”) as applied to claim 1 above, and further in view of Meyer et al. WO 2014/199272 A1 (“Meyer”).
Regarding claim 4, Melik teaches the nonwoven web of claim 1, as described above. Melik fails to teach wherein the multicomponent fibers further comprise a compatibilizer. However, Melik does teach that the nonwoven web is particularly well suited for use in disposable absorbent articles (¶ [0029]). Additionally, Melik teaches the polypropylene composition of the first component may comprise a polypropylene and a different polymer (¶ [0006]).
Meyer teaches an absorbent article comprising a nonwoven web that includes a plurality of fibers formed form a thermoplastic composition that contains a continuous phase that includes a polyolefin matrix polymer and a nanoinclusion additive dispersed within the continuous phase in the form of discrete domains (pg. 1, Summary of the Invention). Meyer teaches including the nanoinclusion additives in the fibers allow for the formation of a porous network while enhancing mechanical strength (pg. 4, first paragraph), wherein the porous network can help restrict the flow of fluids and be generally 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a nanoinclusion additive in the first composition of the multicomponent fibers of Melik, based on the teaching of Meyer.  The motivation for doing so would have been to allow for the formation of a porous network while enhancing mechanical strength, as taught by Meyer.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a maleic anhydride grafted polyolefin as the nanoinclusion additive, because it would have been choosing a specific nanoinclusion additive, which would have been a choice from a finite number of identified, predictable solutions of a nanoinclusion additive useful in the multicomponent fiber of Melik in view of Meyer and possessing the benefits taught by Melik and Meyer.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising nanoinclusion additives having the benefits taught by Meyer in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The instant specification teaches maleic anhydride grafted polymers are compatibilizers (pg. 2, lines 16-18) and thus the multicomponent fibers of Melik in view of Meyer meet the limitation of claim 4

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Melik et al. US 2013/0099408 A1 (“Melik”) as applied to claim 1 above, and further in view of Bond et al. US 2002/0168518 (“Bond”).
Regarding claims 7-8, Melik teaches the nonwoven web of claim 1, as described above. Melik fails to teach specific examples of the thermoplastic starch composition for the second component. However, Melik does teach that the nonwoven web is particularly well suited for use in disposable absorbent articles (¶ [0029]).
Bond teaches fibers used to make nonwoven webs and disposable articles (¶ [0001]), wherein the fibers comprises destructurized starch and a thermoplastic polymer (¶ [0006]). Bond teaches suitably naturally occurring starches for the thermoplastic starch include corn starch, wheat starch, and waxy maize (corn) starch, which have the advantages of being abundant in supply, easily replenishable and inexpensive in price (¶ [0016]). Bond teaches the natural starch is destructurized and combined with a plasticizer to become a thermoplastic material (¶ [0014]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular thermoplastic starch in order to carry out an embodiment of Melik. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the fibers of Bond wherein the fibers comprise destructurized starch that may be of corn, wheat, or waxy maize starch. The motivation for doing so would have been to use a starch that is abundant, easily replenishable, and inexpensive in price, as taught by Bond.
As the multicomponent fibers of Melik in view of Bond comprise a thermoplastic starch composition, wherein the starch is of corn, wheat, or waxy maize starch, the limitation of claim 7 is met.
As Melik teaches the starch composition of the second component is already thermoplastic (¶ [0021]), the multicomponent fiber of Melik in view of Bond meets the limitation of claim 8.
	
Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. US 2002/0168518 A1 (“Bond”) in view of Timmons et al. US 5,213,881 (“Timmons”).
Regarding claim 1, 7-8, and 19, Bond teaches highly attenuated fibers produced by melt spinning a composition comprising destructurized starch, a thermoplastic polymer, and a plasticizer (¶ [0006]). Bond teaches the composition comprises about 5% to about 85% of starch (¶ [0020]) and about 1% to about 90% of thermoplastic polymer (¶ [0027]). Bond additionally teaches the fibers may be microfibrils (¶ [0048]) and are combined together to form a nonwoven web (¶ [0066]), and may be used in wetlaid processes (¶ [0085]). Bond teaches the composition for the highly attenuated fibers are cost-effective and easily processable (¶ [0005]).
Bond teaches the destructurized starch is a natural starch such as corn starch, potato starch, wheat starch, etc., wherein the destructurized starch is combined with a plasticizer to become a thermoplastic starch (¶ [0013]-[0015]), meeting the limitations of claims 7 and 8.
Bond teaches suitable thermoplastic polymers include polypropylene and polyethylene, among others (¶ [0026]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select either polypropylene or polyethylene for the thermoplastic polymer, because it would have been choosing a material suitable as the thermoplastic polymer, which would have been a choice from a finite number of identified, predictable solutions of a thermoplastic polymer useful in the fibers of Bond and possessing the benefits taught by Bond.  One of ordinary skill in the art would have been motivated to produce additional highly attenuated fibers comprising thermoplastic polymers having the benefits taught by Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a composition comprising 70 wt% to 90 wt% 
Bond fails to teach wherein the composition prior to spinning has a melt flow index greater than 150. However, Bond does teach the highly attenuated fibers may be used to make disposable, nonwoven articles having medical use such as surgical drapes, wound dressing, bandages, and dermal patches (¶ [0087]). Additionally, Bond teaches the more attenuated the fibers, the more critical the processing conditions and selection of materials (¶ [0002]). Furthermore, Bond teaches the highly attenuated fibers may be produced via a meltblown process (¶ [0053]) and the highly attenuated fibers may be used in nonwoven articles that are desired to have better barrier properties (¶ [0051]).
Timmons teaches disposable fabric laminates having wide-spread use in hospital operating rooms (such as drapes, sterile wraps, and the like) contain a melt-blown barrier layer (col. 1, lines 22-30). In order for such a surgical fabric to perform properly, it is necessary that the melt-blown barrier layer have a fiber size and a pore size distribution that ensures breathability of the fabric while at the same time inhibiting strikethrough of the fluids (col. 1, lines 38-42). Timmons teaches this is obtained by forming a melt-blown web wherein the fibers are formed from a polymer resin having a broad molecular weight distribution and having a high melt flow rate in which the resin is modified by the addition of a small amount of peroxide prior to processing to achieve an even higher melt flow rate (col. 2, lines 13-19). Timmons teaches the modified polymer achieves a melt flow rate of between 800 up to 5000 g/10 
Timmons teaches by modifying the starting polymer, the resulting polymer will have a lower extensional viscosity, thus taking less force to attenuate the fibers (col. 5, lines 20-23). Thus with the same air flow, the higher melt flow polymer will produce finer fibers at commercially acceptable throughputs (col. 5, lines 23-25). Timmons teaches such fine fibers and resulting small pore size distribution have superior barrier properties (col. 5, lines 29-31).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the thermoplastic polymer of Bond with a small amount of peroxide prior to processing, based on the teaching of Timmons.  The motivation for doing so would have been to assure the breathability of the nonwoven web, inhibit strikethrough of fluids, obtain the ability to produce finer fibers at commercially acceptable throughputs, and obtain superior barrier properties, as taught by Timmons.
Thus the highly attenuated fibers of Bond in view of Timmons comprise a modified thermoplastic polymer having a melt flow rate of between 800 up to 5000 g/10 min.
Bond in view of Timmons teaches the claimed invention above but fails to teach the blend prior to spinning having a melt flow index greater than 300. It is reasonable to presume that the melt flow index being greater than 300 is inherent to Bond in view of Timmons. Support for said presumption is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
For example, the instant specification recites on page 11, lines 22-24, the melt flow rate for the thermoplastic starch is “close to be negligible” in comparison to the meltblown-grad polyolefin. Additionally, the instant specification recites the melt flow rate of a meltblown-grade polyolefin “can range from 200 to 1550 g/10 min” (page 5, lines 16-19). As described above, Bond in view of Timmons 
As the modified fiber composition of Bond in view of Timmons comprises 70 wt% to 90 wt% of polypropylene or polyethylene and has a melt flow rate of 800 up to 5000 g/10 min, the composition prior to spinning would inherently have a melt flow rate greater than 300.
Regarding claim 2, Bond in view of Timmons teaches the highly attenuated fibers of claim 1, as described above. Bond teaches the fibers may be staple fibers, among other types (¶ [0082]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the highly attenuated fibers staple fibers, because it would have been choosing a specific type of fiber for the highly attenuated fiber, which would have been a choice from a finite number of identified, predictable solutions of the fiber of Bond in view of Timmons and possessing the benefits taught by Bond and Timmons.  One of ordinary skill in the art would have been motivated to produce additional types of highly attenuated fibers having the benefits taught by Bond in view of Timmons in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 3, Bond in view of Timmons teaches the highly attenuated fibers of claim 1, as described above. Bond teaches other ingredients may be incorporated into the spinnable starch composition, wherein the other ingredients may be surfactants, among others (¶ [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an additional ingredient in the starch composition of the highly attenuated fiber, because one of ordinary skill in the art would reasonably have expected the elements of the additional ingredient and highly attenuated fiber to predictably maintain their respective properties or functions after they have been combined, and this would have 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select surfactants as the additional ingredient, because it would have been choosing a specific ingredient to add, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the additional ingredient in the highly attenuated fiber of Bond in view of Timmons and possessing the benefits taught by Bond and Timmons.  One of ordinary skill in the art would have been motivated to produce additional highly attenuated fibers comprising other ingredients having the benefits taught by Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 4, Bond in view of Timmons teaches the highly attenuated fibers of claim 1, as described above. Bond teaches an additional plasticizer or diluent for the thermoplastic polymer may be present to improve the overall compatibility with the thermoplastic starch blend. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an additional plasticizer or diluent in the composition, based on the teaching of Bond.  The motivation for doing so would have been to improve the compatibility of the thermoplastic polymer and the thermoplastic starch blend, as taught by Bond.
As the additional plasticizer or diluent improves the compatibility of the thermoplastic polymer and the thermoplastic starch blend, the additional plasticizer or diluent is a compatibilizer and meets the limitation of claim 4.
Regarding claim 5, Bond in view of Timmons teaches the highly attenuated fibers of claim 1, as described above. As described above, Bond teaches suitable thermoplastic polymers include polypropylene and polyethylene, among others (¶ [0026]). It would have been obvious to one of 
Regarding claim 6, Bond in view of Timmons teaches the highly attenuated fibers of claim 1, as described above. As described above, Bond teaches suitable thermoplastic polymers include polypropylene and polyethylene, among others (¶ [0026]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select polyethylene for the thermoplastic polymer, because it would have been choosing a material suitable as the thermoplastic polymer, which would have been a choice from a finite number of identified, predictable solutions of a thermoplastic polymer useful in the highly attenuated fibers of Bond in view of Timmons and possessing the benefits taught by Bond.  One of ordinary skill in the art would have been motivated to produce additional highly attenuated fibers comprising thermoplastic polymers having the benefits taught by Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0152808 A1 recites meltblown fibers having a thermoplastic composition that has a melt flow rate of from about 200 to about 6000 grams per 10 minutes (abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786